Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 02, 2022

The Court of Appeals hereby passes the following order:

A22A1096. TONY SHROPSHIRE v. THE STATE.

      Following a jury trial, Tony Shropshire was convicted in 2017 of aggravated
child molestation, incest, two counts of child molestation, and cruelty to children in
the first degree. Shropshire’s trial counsel filed a timely motion for new trial. In May
2018, appellate counsel entered an appearance on behalf of Shropshire and thereafter
filed an amended motion for new trial. Following a hearing, the trial court denied the
motion in July 2020, and appellate counsel then filed a timely notice of appeal, which
is currently pending before this Court. In March 2021, Shropshire filed a pro se
“motion for appointment of new appellate counsel,” arguing that appellate counsel
was ineffective. The trial court denied that motion in January 2022, finding that the
delay in Shropshire’s appeal resulted from the court reporter’s failure to produce trial
exhibits but noting that the exhibits had been filed and the record was being sent to
the Court of Appeals.1 Acting pro se, on February 10, 2022, Shropshire filed the
current appeal from the order denying his motion for new counsel as well as the order
denying his motion to add additional grounds to his previously filed motion for new
counsel.
      The State has moved to dismiss the appeal, arguing that because Shropshire
was at all relevant times represented by counsel, his pro se filings, including his
notice of appeal, were a legal nullity. We agree. “When a criminal defendant files pro


      1
       The appeal of Shropshire’s criminal conviction was docketed in this Court on
January 14, 2022. Shropshire v. The State, Case No. A22A0838.
se a notice of appeal while still represented by counsel, the notice is a legal nullity,
and the appeal will be dismissed by the appellate court.” Clifton v. State, 346 Ga.
App. 406, 407 (814 SE2d 441) (2018). See also Tolbert v. Toole, 296 Ga. 357, 364
(3) (767 SE2d 24) (2014) (where a “pro se notice of appeal [has] been sent to the
Court of Appeals with the record, the appeal would properly [be] dismissed . . . on the
ground that the notice of appeal was invalid because [the defendant] was not actually
pro se when he filed it”). Because Shropshire was represented by counsel when he
filed his February 10 pro se notice of appeal, it is a nullity. See In the Interest of N.
C., 358 Ga. App. 379 (855 SE2d 379) (2021). Accordingly, the State’s motion to
dismiss Shropshire’s pro se appeal is GRANTED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/02/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.